 

Exhibit 10.2

Microsoft Statement of Work

 

MS Vendor Number:

   ****

Business Name:

   Rainmaker Systems Inc

Street Address:

   900 East Hamilton Ave, Suite 400

City, State, Zip Code:

   Campbell, CA, 95008

Vendor Contact:

   ****

Vendor Contact E-mail:

   ****

Full Name of the Vendor Agreement:

   Dynamics CRM Online Trials Management

Effective Date of the Agreement:

   September 20, 2010

Statement of Work Period of Performance (date range)

   November 1, 2010 – October 31, 2013

Microsoft Business Contact:

   ****

This Statement of Work (“SOW”) to the Vendor Services Agreement effective
2/26/2010 (“Agreement” or “VSA”) between Microsoft Corporation (“Microsoft”) and
Rainmaker Systems Inc (“Vendor”) is entered into between the parties and is
effective on September 20, 2010 (“SOW Effective Date”). This SOW is subject to
all terms and conditions in the Agreement. In the event of a conflict between
the SOW and the Agreement, the terms and conditions of the Agreement will
prevail. The parties agree as follows:

 

1. Introduction / Purpose Statement

The purpose of this SOW is to document the requirements, specifications,
implementation approach, deliverables, pricing and other rights and obligations
of the parties to achieve Microsoft’s objectives as more clearly described
herein. Capitalized terms used but not defined in this SOW will have the
meanings described in the Agreement. All other capitalized terms will have the
meanings describe in Exhibit A.

The following provides a general overview of Work to be provided under this SOW:

The scope and primary objectives are to:

 

  •  

Maintain a high level of satisfaction with Microsoft customers and partners
through thoughtful and strategic communications and by demonstrating a high
degree of knowledge of Microsoft and its solution and services offerings

 

  •  

Manage the Dynamics CRM Online trial experience through tele-engagement with
trial customers

 

  •  

Manage the conversion of Dynamics CRM Online trial customers to paid service
subscribers with the support of Microsoft’s channel partners and Microsoft field
sales.

 

  •  

Verify and maintain data quality in Microsoft systems and tools on a daily basis

 

2. Description of Work

The following describes the project expectations and specifications; Vendor
activities; and reporting requirements for: Work, Services, handling of
Microsoft Products, and/or other items or materials that Vendor will perform
and/or deliver to Microsoft under this SOW and in accordance with the
Agreement (collectively, the “Work”). If the parties agree that any of the Work
should be designated “work for hire,” the parties will make the designation in
writing.

 

  2.1. Product Specifications

With the launch of Microsoft Online Services (such as Microsoft Dynamics CRM
Online), Microsoft now sells directly to corporate customers as well as through
its extensive network of partners.

 

          Page 1 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Microsoft Dynamics is part of Microsoft’s Business Division (MBD) which also
includes Microsoft Office, Microsoft Exchange and Microsoft Office SharePoint
Server.

 

  (a) Products within the Microsoft’s Business Division

Microsoft Business Division (MBD) Products

 

• 2007 Microsoft Office system

   Microsoft Small Business Center

• Exchange Server

   Microsoft Small Business Financials

• InfoPath 2007

   Office Communications Server 2007

• Live Meeting

   OneNote 2007

• Microsoft Dynamics AX

   Project 2007

• Microsoft Dynamics CRM

   Publisher 2007

• Microsoft Dynamics Enterprise Reporting

  

• Microsoft Dynamics GP

   Visio 2007

• Microsoft Dynamics NAV

   Microsoft Dynamics RMS

• Microsoft Dynamics SL

   Microsoft Next Gen Authoring Tools

• Microsoft Office Communicator 2007

   Microsoft Office SharePoint Server 2007

Microsoft Dynamics is a line of easy-to-use, integrated and adaptable Enterprise
Resource Planning (ERP) and Customer Relationship Management (CRM) applications
that enable business decision-makers to quickly respond to market shifts, take
advantage of new trends, increase their competitive edge and drive business
success. Microsoft Dynamics solutions are delivered through a world-class
network of reselling partners providing specialised services and additional
innovation to help customers excel in their industries. The slide below
highlights Microsoft Dynamics products.

 

  (b) Microsoft Dynamics Product Portfolio

ERP & CRM

 

  •  

Microsoft Dynamics – Broad business management suites including financial
management, supply chain management and customer relationship management,
operations management functionality

 

  •  

Microsoft Dynamics CRM – A complete customer relationship management (CRM)
suite, including sales force automation, marketing and service management.

 

  2.2. Services

The scope of services requested is focused on the ‘Try to Buy’ component:

LOGO [g114680g88b24.jpg]

 

  •  

Manage the Dynamics CRM Online trial experience through tele-engagement with
trial customers

 

          Page 2 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  •  

Manage the conversion of Dynamics CRM Online trial customers to paid service
subscribers with the support of Microsoft’s channel partners and Microsoft field
sales.

To support the ‘Try to Buy’ process two roles have been defined to support the
Dynamics CRM Online customer trials:

 

  •  

Inside Sales Specialist Online (ISS Online) Online Success Manager (OSM)

The Inside Sales Specialist Online (ISS Online) will be responsible for
attempting to reach each Dynamics CRM Online Trial customer with the objective
of conducting customer profiling and basic needs discovery by telephone. This
includes:

 

  •  

Validating the customer profile information captured during Trial Sign-Up

 

  •  

Augmenting the customer profile with additional data account and contact data
including:

****

 

  •  

Understanding why the customer has chosen to sign-up for a Dynamics CRM Online
trial

 

  •  

Understanding the basic needs of the customer from a CRM functionality
perspective i.e. Sales Force Automation, Customer Care etc.

 

  •  

Understanding whether the customer is currently working with a Microsoft partner
on their requirements.

 

  •  

Recommending a Microsoft Partner for those customers that do not have a
preferred Partner

 

  •  

Ascertaining the customer’s segment according to Microsoft account segmentation

 

  •  

Identifying the next steps for the customer based on the data captured

 

  •  

Setting the appropriate expectations with the customer in regards to follow-up

 

  •  

Ensuring all relevant data gathered is accurately logged in DST

The Online Success Manager (OSM) will be responsible for end to end trial
management with the objective of converting the trial customer to a paid
subscriber. This includes:

 

  •  

Taking the customer profile and basic needs discovery and conducting deep
opportunity discovery

 

  •  

Providing the customer with a guided demo and walkthrough of their trial
instance of Dynamics CRM Online

 

  •  

Providing basic user training

 

  •  

Referring customers to additional resources e.g. technical information, Service
Level information, customer testimonials etc. as required

 

  •  

Referring customers to the available ‘add-on’ / CfMD solutions available in the
MarketPlace

 

  •  

Providing light configuration to the customer’s trial instance as needed to show
applicability to the customer’s business (i.e. renaming of fields and entities)

 

  •  

Supporting the customer in uploading their data for use during the trial period

 

  •  

Driving a purchase decision during the trial period ****

 

  •  

Involving CRM Sales Specialists as established in the sales engagement model

 

          Page 3 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  •  

Involving Microsoft partners to support successful trial conversion

 

  •  

Providing based pricing and licensing guidance

 

  •  

Ensuring all relevant data gathered is accurately logged in DST

In addition to deploying a well-defined engagement model, Inside Sales
Specialist Online (ISS Online) and Online Success Managers (OSM) will leverage
CRM Solution Sales Specialists, other Microsoft Sales and Services professionals
and Microsoft partners who will assist in providing customers with world-class
solutions.

 

  2.3. Locations

 

  (a) Facilities

Vendor shall perform the Work under this SOW at the following Site(s) (owned or
leased by Vendor)

 

    Site Name

   Location

                        ****

Should vendor wish to provide services for this SOW under at a location not
listed in section 2.3(a), they must first seek and obtain written approval from
Microsoft.

 

  (b) Language Support

Vendor shall provide the Work under this SOW in the following language(s):

 

Language

   Essential (Required)

                        ****

The following additional languages should be supported only to the extent as can
be accommodated with multi-lingual personnel resourcing this program to speak
the required languages above: ****. If these languages should become required,
this will be addressed as outlined in section 2.3(c)(i) Adding Supported
Languages.

 

  (c) All vendor staff including but not limited to ISS Online, OSM, Team Leads,
shall have a working knowledge of English

 

  i. Adding Supported Languages

Microsoft may request that additional languages be added to the program via the
Change Order process. The addition of new languages to the program is subject to
(i) the commercial availability of the language skill at the location requested
(ii) and the agreement that Microsoft will pay any cost associated with
developing or adapting training materials in said language.

 

  ii. Removal or Relocation of a Program Language

In the event that Rainmaker wishes to remove or relocate an Essential Program
Language, the request must be handled through the change order process.

 

  iii. Changes in Supported Languages

Rainmaker may request the removal or reassignment of any program language
related to a Call Center using the Change Order process. Rainmaker must have
approval from Microsoft to remove or reassign any program languages for Services
currently being delivered under the SOW. Microsoft agrees it will not
unreasonably withhold or delay such approval.

 

          Page 4 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  2.4. Hours of Operation

Days and Hours of Support

 

Standard Hours of Operation

****

The vendor will provide and schedule the appropriate staffing to ensure
continuous coverage during business hours for each of the geographic areas being
served by that center. For public holidays of the host site that are not
observed by the target geographic area the vendor must maintain resource
coverage.

The target geographic areas are as follows:

 

            AMERICAS

   EMEA    APAC

****

Outbound calling must comply with the national, regional and local regulations
applicable to business to business calls in each of the markets or countries
being served.

It is Vendor’s responsbilility to ensure that all local and national employment
laws are complied with in connection with Vendor’s employees.

Should Microsoft wish to extend the times during which Vendor provides Services,
Vendor agrees to make all reasonable efforts to comply with such requests after
all such requests are documented, via the Change request process as detailed in
the VSA.

 

  2.5. Vendor Provided Staff- Management

 

      (a) Vendor shall meet the following minimum requirements with regards to
management staffing:

 

Job Title

   Responsibilities

    ****

 

  2.6. Vendor Provided Standard Roles and Levels

Vendor will staff the telesales function with personnel who possess the
following characteristics and minimum credentials and qualifications:

Inside Sales Specialist Online (ISS Online)

The CRM Inside Sales Specialist Online (ISS Online) is a telephone-based
resource contacting each new Dynamics CRM Online Trial customer with the
objective of conducting customer profiling and basic needs discovery to ensure
that each customer is supported in the most appropriate way during their
Dynamics CRM Online Trial. The ISS Online will validate customer profile
information and understand why the customer has chosen to sign up for the trial.
The ISS Online will have targets set ****

 

          Page 5 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

The ISS Online is responsible for understanding the basic needs of the customer
from a CRM functionality perspective (i.e. Sales Force Automation, Customer Care
etc.) and also augmenting the sign-up profile with additional data account and
contact data.

The ISS Online identifies the customer’s next steps and then sets the
appropriate expectations with the customer for follow up. The appropriate next
steps will depend on a combination of:

****

The ISS Online has the opportunity to recommend a Microsoft Partner for further
engagement, if the customer does not have a preferred incumbent. The ISS Online
ensures that the correct resources are engaged by leveraging the Online Success
Managers (OSM), CRM Solution Sales Specialists (SSPs), other Microsoft Sales and
Services professionals and Microsoft Partners. This role is responsible in
ensuring that qualified customers are handed off smoothly to their next
Microsoft contact or Partner or to proceed with customer self-service.

Online Success Manager (OSM)

The Online Success Manager (OSM) is a telephone based resource engaging with
qualified trial customers, to develop and manage the CRM Online Trial
opportunity and then bring it to a successful close. Ultimately, the OSM will be
responsible for end to end trial management with the objective of driving
customer purchasing decisions and then converting the trial customer to a paid
subscriber. The OSM will have targets set **** and will be measured against
them.

The OSM will take the customer profile and basic needs discovery and conduct
deep opportunity discovery. He/she will provide the customer with a guided demo
and walkthrough of their trial instance and provide basic user training. The OSM
will refer customers to additional resources and add-on solutions available, if
required by the customer. He/she will also support the customer in uploading
their data for use during the trial period.

The OSM has the opportunity to recommend a Microsoft Partner for further
engagement, if the customer does not have a preferred incumbent.

The OSM will ensure that the correct resources are engaged to support successful
trial conversions by leveraging the CRM Solution Sales Specialists, other
Microsoft Sales and Services professionals and Microsoft partners. This role is
responsible for engaging an appropriate Partner as required and co-selling to
drive trial conversion.

Team Leader

The Team Leader provides day-to-day supervision and coaching of the supplier
team and plays a vital role in helping the often relatively inexperienced team
members navigate the challenging matrix of Microsoft, the partner model and the
network of internal Microsoft stakeholders and subject matter experts. The team
leader should be dedicated to Microsoft accounts only, where that is not
feasible the vendor must notify Microsoft of the shared responsibility.

The primary objective for the Team Leader is to manage his/her team to grow the
number and conversion rate of trial customers to paid subscribers whilst
maintaining a positive customer satisfaction and increasing Microsoft Dynamics
CRM Online market share against the competition (salesforce.com, Oracle CRM On
Demand, NetSuite and other on demand CRM offerings). The Team Leader’s role is
to:

****

Other crucial responsibilities of the Team Leader include compiling and
maintaining call statistics and ensuring a consistently high quality of
operations.

 

          Page 6 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  2.7. Staffing and Staffing Levels

 

  2.7.1. Initial Program Staffing Commitment

Any change to level of staffing or staffing location must go through the change
order process.

 

  (a) United Kingdom Facility Minimum Staffing Commitment

As of November 1, (estimated launch date) Rainmaker agrees to staff the UK
Facility with a minimum level of **** ISS Online and **** OSM resources; after
which no increase or decrease in staffing may occur without Microsoft prior
written approval. In order for Rainmaker to achieve these goals, Rainmaker has
provided an estimate for resources to be onboarded prior to the launch date as
outlined below.

****

Rainmaker will not fall below the estimates but may add resources earlier

 

  (b) Austin Facility Minimum Staffing Commitment

As of November 1, (estimated launch date) Rainmaker agrees to staff the Austin
Facility with a minimum level of **** ISS Online and **** OSM resources; after
which no increase or decrease in staffing may occur % without Microsoft prior
written approval. In order for Rainmaker to achieve these goals, Rainmaker has
provided an estimate for resources to be onboarded prior to the launch date as
outlined below.

****

Rainmaker will not fall below the estimates but may add resources earlier

(c) Manila Facility Minimum Staffing Commitment

As of November 1, (estimated launch date) Rainmaker agrees to staff the Manila
Facility with a minimum level of **** ISS ONLINE and **** OSM resources; after
which no increase or decrease in staffing may occur without Microsoft prior
written approval. In order for Rainmaker to achieve these goals, Rainmaker has
provided an estimate for resources to be onboarded prior to the launch date as
outlined below.

****

Rainmaker will not fall below the estimates but may add resources earlier

 

  2.7.2. Program Minimum Staffing Commitment

Rainmaker agrees to staff a minimum of **** Total tele-representatives, **** ISS
Online and **** OSM, on a global basis by November 1th. Microsoft agrees not to
request a reduction in the number of resources below **** Total
tele-representatives, **** ISS Online and **** OSM. during the first four
(4) months of the baseline period. During that same time Microsoft may request
to increase resources as outlined in 2.7.2 (a).

 

  (a) Change in Staffing Levels

All staffing changes are subject to the provisions of this SOW. For any change
in staffing level as defined below, Rainmaker will adjust and pro-rate invoices
based on actual days services were performed during the period. This adjust
applies for increases and decreases

 

  i. Program Resource Changes by Microsoft

All changes in program commitments and personnel assignments will be managed via
the change order process unless specifically permitted by a provision of this
section.

 

  ii. Addition or Reductions to Program Resource by Microsoft

Microsoft may request an increase or decrease in ISS Online AND OSM’Ss program
staff of not more than **** within **** day period unless otherwise agreed by
Rainmaker.

 

          Page 7 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Rainmaker and Microsoft will mutually agree and sign a change order documenting
the scope of the staff increase or decrease. The change order effective date
will begin no later than on the first day of the following month. Rainmaker will
be required to have said staff delivering Services on behalf of Microsoft within
**** days of change order effective date.

 

  iii. Program Staffing Changes by Rainmaker.

Unplanned Staff Replacements or Attrition. The parties acknowledge that
unplanned changes will occur from time to time and Rainmaker will be required to
notify Microsoft within **** of such event, and provide an English language
interim coverage plan within **** after said notification.

 

  iv. Program Reassignment

Rainmaker may request the reassignment of Rainmaker personnel with **** days
notification to Microsoft. **** The requirement for notice and prior plan to
replace is waived if it is determined by Rainmaker that immediate removal of
personnel is necessary to protect either party’s interests.

 

  (b) Hiring of Rainmaker Personnel

If Microsoft hires a Rainmaker ISS Online OR OSM into Microsoft Field Sales
team, the applicable attrition penalty KPI’s will not apply.

 

2.8. Service Level Agreements (SLA’s) and Key Performance Indicators (KPI’s)

 

  2.8.1. In performing the Services hereunder, Vendor shall meet or exceed the
metrics described herein

 

  (a) All metrics listed below are to be managed by Rainmaker on a **** basis,
reported to Microsoft on a **** basis, and evaluated by both parties ****
against milestone objectives.

 

  (b) Vendor’s performance for the purposes of compliance with the service level
and key performance indicators described below (together the “Service Levels”
and each as further defined in Exhibit A Definition of Terms) shall be measured
and calculated on a **** basis.

 

  (c) For the first **** months after the SOW Effective Date, the parties agree
that all metrics will be tracked and reported on as agreed to below. This period
will be referred to as the “Baseline Period.” No later than **** after the
conclusion of the Baseline Period both parties agree to finalize and agree to
the KPI targets that will be leveraged to determine the variable component of
the vendor payment.

 

  (d) Performance Grading

At the end of the 1st **** months Microsoft and Vendor will agree on a mutually
acceptable Vendor scorecard to use as part of Vendor performance measurement.
This scorecard will comprise of 4 sections.

****

Vendor must achieve an A score **** for **** months.

 

  (e) Service Level Agreement

All metrics listed in the Core and Supporting Metrics are to be managed by
Rainmaker on a **** basis, reported to Microsoft on a **** basis, and evaluated
by both parties **** against milestone objectives. During the first **** months
of the SOW, the Service Level Agreement’s (SLA) will represent the variable
portion of the compensation. The SLA’s are comprised of two components: ****.
The total potential penalty will be ****% if the targets are not achieved. The
**** will be subject to ****% penalty and the **** will be subject to an
additional ****%. Rainmaker will submit the reports as described above.

 

      i.**** Metrics

 

Service Level Name

   Target      Reporting Frequency      Description

****

 

          Page 8 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  ii. **** Metrics

 

TTI PERFORMANCE METRICS (DURING BUSINESS HOURS) Service Level Name   Target

****

 

  iii. **** Monitoring

 

Metric

  

Requirement

Infrastructure - Primary Internet Connection Bandwidth

Latency Peak (From Vendor Site to Microsoft Extranet)

   Performance data from Vendor Infrastructure - Backup Internet Connection
Bandwidth - Optional Report

Latency Average (From Vendor Site to Microsoft Extranet)

   Performance data from Vendor

Latency Peak (From Vendor Site to Microsoft Extranet)

   Performance data from Vendor Telecom - PBX, Voice Circuit and PSTN Lines

Inbound circuit and Outbound circuit Utilization:-

  

Utilization Average (Example: # of voice channels are used out of total #)

   Performance data from Vendor

Utilization Peak – Optional

   Performance data from Vendor

 

  (f) Key Performance Indicators

Rainmaker shall be responsible for determining and/or developing the complement
of KPIs used to manage the delivery and quality of Services. This set of KPI’s
will be made available to the appropriate Microsoft personnel and used to form a
common understanding of operational performance, performance expectations and
performance issues under this agreement. During the first **** months of the
contract period all KPI’s will be measured and reported on, however there will
not be contractual or financial penalties or incentives available for KPI’s. At
the end of the ****month period, the vendor and Microsoft will agree on the
appropriate metrics and targets to address the ****% of the compensation that is
variable.

 

  i. Requirements for KPI Development. In developing a set of Program KPIs,
Rainmaker must comply with the following requirements. The set of KPIs must be,
in the aggregate:

 

  •  

Sufficiently predictive of Performance;

 

  •  

Sufficient to allow monitoring of key operational elements affecting the
Customer experience;

 

  •  

Sufficient to allow monitoring of key operational elements affecting the overall
quality of Service;

 

  •  

Sufficient to allow monitoring of key operational elements affecting cost of
Services and Services delivery;

 

  •  

Sufficient to allow monitoring of Management effectiveness at responding to
operational issues and requested changes.

 

          Page 9 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  ii. Microsoft Responsibility for KPIs. To the extent that Rainmaker is reliant
on Microsoft and Microsoft systems to support the availability of the KPI’s,
Microsoft agrees to:

 

  •  

Allow reasonable and timely access to those systems;

 

  •  

To maintain the availability and performance of those systems in such a manner
as to support the requirements for delivery of Services in this SOW; and

 

  •  

Provide to Rainmaker any additional reports requested that are reasonably
required to perform the Services satisfactorily; and

 

  •  

Provide Rainmaker with all data and information reasonably required to perform
the Services .

Requests for new KPIs or changes to existing KPIs will be subject to the Change
Order Process. Once KPI’s and/or changes have been agreed upon, Microsoft will
work diligently to comply with the requirements. Microsoft has the right to
request reimbursement for the cost of developing and changing Microsoft’s
systems to support KPIs that are established for the sole and exclusive use of
Rainmaker.

 

  iii. Right to Challenge KPIs. Microsoft has the right to challenge the KPI set
developed by Rainmaker on the grounds that they do not reasonably satisfy the
conditions established in this section and, if a reasonable challenge, Rainmaker
agrees to amend the KPI set as required.

 

  iv. Requirement for Action Plans. In the event that Rainmaker has received
notice of achieving an undisputed, Performance Standard of Critically Below
Expectation for an SLA, or KPI’s that are significantly below the agreed norms,
Rainmaker will submit a written Action Plan to Microsoft within thirty (30) days
of such notice and commence diligent action in accordance with said plan to
improve performance. Rainmaker is specifically not required to share with
Microsoft Action Plans for all KPI performance, but may do so at their
discretion.

 

  v. The KPI’s will be:

****

 

  vi. Overachievement Bonus

After the Baseline Period the vendor will be eligible for a Customer Adds
Overachievement bonus.

 

  1) A bonus up to ****percent (****%) of the Vendor’s Base Quarterly Payment
will be paid by Microsoft when the Vendor exceeds its **** goal for the ****and
meets the following condition:

****

2)****

Once the Customer Adds Overachievement Bonus (if any) is combined with the base
**** payment, the resulting sum is the PFP **** Payment.

 

  2.9. Microsoft Supplied Materials

Microsoft will provide the following facilities, tools, and equipment to Vendor
for the purposes of performing the Work (“Microsoft Supplied Materials.”) Vendor
will be responsible for providing all other facilities, tools and equipment not
otherwise described herein.

 

          Page 10 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

QTY.

  

ITEM

  

MODEL / DESCRIPTION / ETC.

As needed for the services contained within the RFP    DST requires license keys
to install. Microsoft will provide the license keys to install DST and the
installation guidance where needed.1    • Access to the Direct Sales Tool (DST)
As needed for the services contained within the RFP    Latest Microsoft software
available for download on .com   

• Microsoft .NET Framework 4.0

• Microsoft SQL Server Compact Edition 3.5

• Microsoft Silverlight

As needed for services contained within the RFP.    Customer data, as provided
by Microsoft or developed by Vendor while performing services under this SOW.   
• N/A

 

  2.9.1. Expectations of use

 

  (a) Microsoft will retain all right, title, and interest in and to any of
Microsoft’s pre-existing property and assets and Microsoft Supplied Materials.

 

  (b) Vendor is not permitted to use any of the Microsoft Supplied Materials for
any purpose other than to provide Services or Work under this SOW.

 

  (c) All members of the supplier team shall use the loaned Microsoft Supplied
Materials, property and assets specifically and exclusively for the performance
of the work specified in any future SOW.

 

  (d) Training for the supplier team on proper use of Microsoft-supplied
materials shall be the supplier’s responsibility.

 

  (e) All Microsoft Pre-Existing Property, assets, and Microsoft Supplied
Materials shall be returned to Microsoft in good condition, less ordinary wear
and tear, upon completion of the SOW.

 

  (f) Where any of the Microsoft Supplied Materials, property or assets is
returned in sub-standard condition, or not returned within 30 working days of
the SOW’s expiration or termination, the supplier shall be liable to pay the
costs of replacement or repair to the property or assets

 

  2.9.2. Ongoing training topics

Microsoft will provide as needed and/or as requested training for the telesales
representatives on relevant topics. These trainings will be conducted via Live
Meeting. Microsoft is responsible for providing the subject matter experts.
Train the Trainer sessions may take place at Microsoft locations, as well as at
the Vendor location; in such event, Microsoft will cover/reimburse the costs for
all associated travel. As deemed necessary by Microsoft, Microsoft shall provide
readiness plans and Train the Trainer programs for new products, program
launches and tools enhancements or rollouts, or if there is a significant change
to current products or processes/initiatives. This shall include training
materials and documentation as appropriate.

 

  2.9.3. Microsoft internal systems

Microsoft will provide Vendor telesales representatives and management with an
appropriate level of system access and training to support use of the Direct
Sales Tool, partner and account look-up and other Microsoft tools as required to
perform sales and trial management functions.

 

  2.9.4. Reporting templates

Microsoft will provide Vendor with the reporting templates that are needed for
the Weekly Reports

 

 

1

All persons requiring DST access will need to have a Microsoft alias so they can
be added to the appropriate security groups.

 

          Page 11 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  2.10. General Infrastructure

 

  2.10.1. Tele workstations and resources

Vendor will provide adequate workstations for all Tele members, which include
ample space for all equipment and storage/filing needs, noise reduction, and any
other variables necessary to ensure it is conducive to a positive and productive
sales environment.

 

  2.10.2. Other facilities requirements

 

  •  

Location of the Team Leaders must be in same general work area as the ISS Online
and OSMs

 

  •  

A meeting room sufficient for the entire Tele team is required

 

  •  

A multi-media training room is required that includes full workstation
simulation for each trainee

 

  2.10.3. Technology Infrastructure

Vendor shall have an infrastructure capable of supporting a variety of data
communications – including phone, e-mail and internet – required to support Tele
operations. Vendor will be able to support file attachments within e-mail and be
compatible with current and future versions of Microsoft Exchange Server,
Microsoft Email client of Exchange or Microsoft Outlook, Office Communications
Server, Microsoft Office and other relevant Microsoft applications necessary to
manage the business. Vendor must have the required infrastructure to remotely
access Microsoft corporate network to perform role related tasks.

 

  2.10.4. Workstation Requirements

 

  (a) Desktop

The supplier must equip each Tele member with the following minimum
specifications for each desktop:

 

SYSTEM REQUIREMENTS

  

MINIMUM

****

 

  2.10.5. Access to Internet

Vendor shall provide internet access bandwidth at a minimum of **** (kbps) per
workstation. In addition to internet access, the supplier shall meet the
following specifications:

****

 

  2.10.6. Network and Servers

 

  a) Network specifications

Vendor shall be responsible for its local area network (LAN). In addition, the
supplier shall:

****

 

  b) Server specifications

Vendor shall provide Exchange and SMTP servers for e-mail communication for all
Tele Team members. The Exchange or SMTP server must be able to communicate with
its Microsoft Exchange server in a secure fashion (IPSec, etc.). Microsoft
requires a dedicated server and will provide configuration instructions.

 

          Page 12 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  2.10.7. Telecom

 

  a) Private branch exchange (PBX) requirements

Vendor shall provide functionality of a traditional PBX, ****

Additional specifications include:

****

 

  b) Automatic call distribution (ACD) requirements

Vendor shall provide functionality quickly and accurately route incoming calls.
ACD requirements include:

****

 

  c) ACD preferences

Microsoft prefers that the supplier ACD has built-in multimedia support with a
universal queuing engine. The system should queue and distribute text chats,
e-mails, web-based interactions and other events chosen to track contacts – all
using the same skills-based routing as for telephone calls.

 

  d) ACD maintenance

Vendor shall be responsible for all maintenance, upkeep and upgrades for the ACD
system. At no time shall the system hardware and software be below the “Minimum
Recommended Configuration” as specified by the system’s manufacturer. Additional
requirements include:

****

 

  e) Integrated Voice Recognition (IVR) or routing requirements

Vendor shall be responsible for providing IVR or routing capabilities to segment
customers by Customer ID or Dialed Number Identification Service (DNIS).
Additional requirements include:

****

 

  f) Call activity monitoring and recording

Vendor telecom solution shall provide Team Leaders and Microsoft employees
real-time call monitoring and recording compliant with applicable regulations.
The on-demand monitoring and recording system shall be easy to use, activated at
the Team Leader’s console. The system will record and deliver recorded
interactions in known data file formats such as .wav and HTML.

 

  g) Additional requirements:

****

 

  2.10.8. Real-time display

Vendor shall provide tools that allow Team Leaders and Microsoft employees to
monitor the real-time status of every queue, workgroup or ISS Online and OSM.
Additionally, Team Leaders should be able to set alerts and thresholds to notify
out-of range events along with visual indicators, sound, SMS, e-mail, phone call
options, reader boards, etc. to the supplier’s Team Leaders and/or Microsoft
personnel.

The following information shall be available through real-time tools:

 

  a) Phone calls

****

 

  b) Work group information

****

 

  c) Technology systems

****

 

  2.11. Confidentiality

 

  2.11.1. Vendor will have internal policies on confidentiality, protection of
personally identifiable information and protection of intellectual property
applicable to and consistent with the terms of this SOW. Vendor will ensure that
all Vendor staff receive training on the above policies and the relevant terms
of this SOW, as applicable to the work performed by that employee. Vendor will
ensure this training is completed before Vendor staff intereact with Customers.

 

          Page 13 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  2.12. Training Requirements

 

  2.12.1. Vendor Responsibility

Vendor shall ensure that all vendor staff possess a skill level consistent with
the requirements of this SOW. vendor staff should have satisfactorily completed
all required training, as described in Vendor key measures below, before they
interact with Customers.

Vendor shall be solely responsible for providing trainers, organizing and
delivering training, including replication and cost of providing the training.

Vendor shall ensure that all vendor staff are trained based on the Microsoft
training program delivered in the Train the Trainer program and that all
trainees have completed the prerequisites indicated on any courses before
attending.

Microsoft requires that Vendor implement the training materials as they were
designed. If the training materials do not fit the required needs, Vendor shall
contact Microsoft prior to making any modifications or additions to the content.

The Vendor shall ensure that required training is provided to all members of its
Tele team, and that operations are not adversely affected during the
administration of training to any individual or group of individuals.

At Microsoft’s discretion, Vendor shall be responsible to host Train the Trainer
sessions at the Vendor’s Site(s). Vendor shall be required to have their
trainers available for all Train the Trainer sessions. Vendor shall be
responsible for all trainee and trainer travel expenses irrespective of where
the training sessions take place, unless otherwise agree to by Microsoft and
Vendor.

Trainers should be active members of the quality monitoring sessions and
process. Trainers shall work very closely with the Vendor Quality Manager to
review actual performance of vendor staff, identifying potential gaps and then
organizing subsequent training to reduce these gaps.

Trainers should review call monitoring templates and identify individuals that
need further coaching/training or more generally identify, on an ongoing basis,
general training needs for the overall team.

 

  a) Training Facilities

Vendor shall ensure that each Site maintains adequately equipped training
facilities to deliver training to vendor staff in connection with the Work
covered by this SOW. Such facilities shall at a minimum include training rooms
equipped with:

 

  •  

Training computer desktops meeting or exceed the minimum requirement set out in
section 2.10 of this SOW

 

  •  

Overhead projectors

 

  •  

Flip charts and other equipment typically used to provide training

 

  •  

Facility to provide on-the-phone training

New Hire Training – Estimated Commitment

CRM Inside Sales Specialist Online (ISS Online)

****

CRM Online Success Manager (OSM)

****

Team Lead

      ****

 

          Page 14 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Key Points:

 

  i. The Microsoft training plan does not include vendor generated content

 

  ii. The training plan does not include time for applicable testing of trainees

 

  iii. The training plan includes product training, which occurs a few times
annually and varies in delivery and length

 

  iv. Training materials supplied by Microsoft will be in English: training time
may lengthen for audiences with different native languages.

Note that the above requirements represent the minimum hours required to
complete training.

 

  2.12.2. Microsoft Responsibility

As deemed necessary by Microsoft, Microsoft shall provide readiness plans and
Train the Trainer programs for new products, service updates, program launches
and tools enhancements or rollouts, or if there is a significant change to
current products or processes / initiatives. This shall include training
materials and documentation as appropriate.

Train the Trainer sessions may take place at Microsoft locations, as well as at
the Vendor location. Train the Trainer session may also be conducted by
Microsoft via conference call or via video conference facility.

Microsoft is under no obligation to provide ongoing training after initial
launch of Work contained in this SOW

 

  2.12.3. Vendor Key Measures

Vendor shall ensure that: All training requirements will be completed **** prior
to committed staffing levels in Section 2.7.1. All ISS Online and OSM resources
will be tested and certified proficient prior to being released to the floor.

 

  •  

Training is delivered across all Sites in a timely and consistent way;

 

  •  

Trainees are provided with the opportunity to provide feed-back on all training
sessions

 

  •  

Feed-back is analyzed and changes/improvements are implemented to ensure optimum
training sessions. Subject to any requirements under local data protection or
privacy laws, trainee feedback should be made available to Microsoft upon
request,

 

  2.12.4. Quality Monitoring & Coaching

Vendor shall employ customary procedures for monitoring the quality of service
provided by the ISS Online and OSMs. A Quality Monitoring Form shall be
developed by Vendor, meeting Microsoft approval, and consistently used by Team
Leaders and retained for reporting purposes. Vendor is encouraged to provide a
list of key checkpoints for a proposed QM Form for telephone calls and e-mails.

 

  a) Telephone and E-mail monitoring

                                                                   
                      ****

 

 

ISS ONLINE/OSM

STATUS

   DEFINED AS    TELEPHONE & E-MAIL QM FREQUENCY

                  ****

 

  b) Coaching

 

  i. Weekly coaching sessions documented on QM Forms for each ISS Online and OSM
who does not incur any violations

 

  ii. Coaching session required within **** of any violations, documented on QM
Form

 

  c) Reporting

 

  i. Spreadsheet tracking log for each individual shall be kept, noting dates
and outcomes of each QM session

 

          Page 15 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  d) Plan of Action

 

  i. Supplier shall present a plan of action that defines a chronic substandard
performer and the consequences for such

 

  2.13. Reporting Requirements

Vendor will provide the following reports to Microsoft in accordance with the
schedule indicated.

Reporting

Reporting is a shared responsibility between Vendor and Microsoft. Vendor needs
to promptly and accurately enter all necessary and requested data into the
Direct Sales Tool (DST- Online trial management system) and other tools as
specified. In addition, Vendor will need to track and record all Vendor-specific
activities required for reporting purposes. Microsoft will generate and
communicate all necessary reports with the Vendor in a timely manner so that
Vendor may be prepared to fulfill its responsibilities in scheduled meetings,
Dynamics CRM Online trial conversion discussions, etc.

 

  2.13.1. Daily reporting

 

  a) Vendor ensures ISS Online and OSMs correctly enter daily activities in the
Direct Sales Tool (DST) system. DST is a Dynamics CRM 4.0 on premise
implementation.

 

  2.13.2. Weekly reporting

****

 

  2.13.3. Monthly Reporting

****

 

  2.13.4. Quarterly Reporting

 

  a) Microsoft provides a business performance summary, including

****

 

  b) The Vendor provides quarterly personnel summary, including attrition

 

  c) The Vendor provides SLA status reports:

****

 

  d) The Vendor reviews with Microsoft actual vs. budgeted expenses

 

  e) The Vendor provides trial management status ****

 

  f) The Vendor provides process improvement recommendations based on any
adverse results in:

****

 

  g) The Vendor addresses any operational issues

 

  h) Microsoft validates and communicates all KPI goals for the next quarter

 

  i) Annual Forecast Development

  i. Microsoft prepares Dynamic CRM Online customer adds, seat adds, trial
conversion rate and customer satisfaction goals for the next fiscal year in
quarterly views. Microsoft will provide a draft of its annual forecast to Vendor
for Vendor’s review. Microsoft, in its sole discretion, may consider Vendor’s
input when finalizing the annual forecast.

 

  2.13.5. Sample Quarterly Reporting

****

 

  2.14. Project Governance

Vendor will participate in the regular meetings indicated below.

Business Reviews

 

  2.14.1. Weekly Service Review Meetings

Vendor shall organize a weekly review meeting with the focus on reviewing the
outputs covered in reporting section 2.13.

 

          Page 16 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  2.14.2. Monthly Operational Business Reviews

Vendor shall organize and present monthly operational business reviews for
Microsoft. The agenda and expectations shall be based on input from the
Microsoft Account Manager and/or the Microsoft Service Delivery team. In
general, these meetings shall include a Vendor performance review, continuous
improvement projects, management status reviews, efficiency optimization
initiatives and other operational areas and issues. Operational business reviews
may be held via a telephone conference facility. Vendor participants would
typically be key operational management i.e. those Vendor staff responsible for
day-to-day performance against core metrics set out in this SOW.

At a minimum, the following will be provided for each business review:

 

  a) Microsoft provides trial sign-up statistics including the trial conversion
rate report

 

  b) Microsoft provides trial closed data and associated seats

 

  c) Vendor provides trial management status and forecasted conversion of OSM
managed trials

 

  d) Vendor reviews with Microsoft actual vs. budgeted expenses

 

  e) Vendor provides process improvement recommendations based on any adverse
results in:

****

 

  f) Vendor addresses any operational issues

Business Review expectations:

 

  •  

Soft copies of presentation shall be made available five (5) business days prior
to meeting.

 

  •  

Where Vendor has failed to meet core business metrics for ****, Vendor shall
provide a Correction Action Plan and execution status of plan

 

  2.14.3. Quarterly Business Review

Quarterly Business Reviews (QBRs) shall be held every three (3) months,
face-to-face in a mutually agreed location, generally at one of Vendor’s
locations (i.e. a Site currently delivering service for Microsoft). It may on
occasion be held at a Microsoft office. Conference call participation should be
limited. To maintain focus and ensure direct and open communication, only key
participants shall be present and shall include senior management representation
from both parties. The purpose of the QBR is to review Vendor performance,
business trends and strategic direction. In general, these meetings shall assess
the future outlook and review the previous period.

QBRs shall include, but not be limited to the following components:

 

  a) Microsoft provides a business performance summary, including

 

  •  

Trials converted, Dynamics CRM Online customer and seat adds and Dynamics CRM
Online revenue performance

 

  •  

Trial sign-ups

 

  •  

Customer satisfaction results

 

  •  

Microsoft conducts the survey, collates and publishes the results each quarter
along with areas for improvement.

 

  •  

Vendor prepares a plan to address the identified areas for improvement.

 

  b) Vendor provides quarterly personnel summary, including attrition

 

  c) Vendor provides SLA status reports:

 

  •  

Personnel Replacement Time

 

  •  

Training Report

 

          Page 17 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  •  

Tools, Telecom & Infrastructure (TT&I) Report

 

  d) Vendor reviews with Microsoft actual vs. budgeted expenses

 

  e) Vendor provides trial management status (including the number of trials
being managed by OSMs by subsidiary and by segment, average days to close) and
forecast trial conversions

 

  f) Vendor provides process improvement recommendations based on any adverse
results in: ****

 

  g) Vendor addresses any operational issues

 

  h) Microsoft validates and communicates all KPI goals for the next quarter

QBR expectations:

 

  •  

Held the month following a completion of each three (3) month period

 

  •  

Soft copies of the presentation shall be made available five (5) business days
prior to meeting.

 

  •  

Where Vendor has failed to meet core business metrics for 3 consecutive months,
Vendor shall provide a Corrective Action Plan and execution status of plan.

Each party shall be responsible for all costs incurred by such party in
connection with these meetings.

A template for the QBR meeting shall be supplied by the Microsoft Account
Manager in advance of any review meeting.

Nothing in this section shall prevent more frequent reviews being performed by
either party. Any failure of Vendor and Microsoft to provide the reviews or have
the meetings described in this section shall not affect Vendor’s obligations
under the VSA or this SOW or the rights and remedies of Microsoft for Vendor’s
non-performance under the VSA or this SOW.

 

  2.15. Security Requirements

In addition to the security requirements contained in the Agreement and
elsewhere in this SOW, Vendor shall implement and/or comply with the following
security requirements.

To the extent Services are performed at Vendor Facilities, Vendor shall provide
a secured Facility which limits the access to the Facility by non-authorized
Vendor employees. Access to secured Facility where Microsoft Services are
performed will always remain locked and door entry into that site and around the
offices within the site shall only be allowed with the use of individual swipe
card. Access by non-Vendor employees shall be strictly controlled at all times.

In the event that Vendor chooses to create an Offsite Facility, additional
requirements will be provided to Vendor, subject to the Change Control process
set forth in Section 5 of this SOW. “Offsite Facility” means any location not
owned or leased by Microsoft that has a persistent connection to the Microsoft
corporate network. A persistent connection is one that continues to exist in
perpetuity such as a dedicated network connection. A RAS connection is not an
example of a persistent connection. As of the Effective Date of this MSOW, there
is no Vendor Offsite Facility used for the performance of Services, as the term
is defined above.

 

  a) Privacy - Vendor Privacy Assurance (“VPA”) Program

Vendor shall participate in Microsoft’s VPA Program to ensure that appropriate
information security and privacy measures are contemplated and integrated into
the Vendor environments that handle Microsoft customer, employee, and/or partner
personal information. Access to the VPA information at the following link:

****

 

          Page 18 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  b) Data Protection

The level of physical access control for any area that contains institutional
information is determined by the level of risk and exposure. Data centers and
other locations where restricted information is housed will be protected at all
times by physical access controls such as keys, access cards, and/or security
alarms.

Vendor shall ensure that all network equipment and computing equipment
containing sensitive or business critical systems and data are kept in an
access-controlled secure physical location. Each server room will be restricted
to IT and Maintenance personnel only.

All Microsoft data will be kept secure and access to it and Microsoft tools will
be strictly limited to those directly involved with the Microsoft account.
Vendor shall ensure that:

 

  •  

Work areas are secured from unauthorized personnel;

 

  •  

Separate login passwords and user names are provided for all personnel who have
access to Microsoft records in order to track changes by each specific user.
Personnel shall not share, communicate, or otherwise divulge their passwords or
allow anyone to use their login/password;

 

  •  

Transactions can be traced to specific users;

 

  •  

Security practices require passwords for system access at the system level;

 

  •  

Passwords are secured, not posted or distributed, changed periodically, and are
unique to a user. All network passwords shall expire every sixty (60) days for
privileged accounts and every ninety (90) days for user accounts;

 

  •  

Users log out of the system when not in use;

 

  •  

Reasonable efforts are made to use most current version of Windows service
pack/security features for general network access;

 

  •  

Remote host files and trusted hosts are reviewed on a periodic basis and no less
than semi-annually for appropriate security;

 

  •  

All users are reviewed, including but not limited to, system administrators,
server operators, printer operators, and backup operators granted system
resources on a periodic basis and no less than semi-annually for appropriate
security;

 

  •  

All inactive accounts that have not logged on for more than 45 days or within 24
hours of termination of employment are removed; and All computers used by the
Vendor must be encrypted with the highest possible encryption standard
(BitLocker or greater

 

3. Term and Termination

 

  3.1. Initial Term. This SOW will commence on the SOW Effective Date and
continue for a period of Three (3) years. Microsoft will have the option of
renewing this SOW for successive One (1) year terms (“Renewal Term”) by
providing Vendor written notice of its intent to renew at least thirty (30) days
prior to the date of any such renewal.

 

          Page 19 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  3.2. Automatic Termination: In the event that notification of renewal has not
been provided by Microsoft thirty (30) days prior to the end of the applicable
term, this SOW will automatically terminate at the end of the applicable term.

 

  3.3. Termination for Convenience

(a) To the extent the termination provisions herein are inconsistent with those
in the VSA, the termination terms herein shall govern this SOW. Otherwise, the
termination provisions in the VSA shall apply.

(b) Microsoft has the right to terminate this SOW for convenience with 30 days
advance written notice. However, this right to terminate for convenience is not
applicable during the first four ( 4) months after the Effective Date.

 

  3.4. Transition Assistance Services

In connection with the expiration of this Statement of Work on the Expiration
Date or with the termination of this SOW, Rainmaker will assist and cooperate,
in all reasonable respects, with Microsoft’s Transition Assistance Plan to cause
and support an orderly transition from Rainmaker to Microsoft or a third party
services provider of all Services then being performed or obligated to be
performed by Rainmaker (the “Transition Assistance Services”). The Transition
Assistance Services will be provided for a reasonable period of time which, in
no event, will exceed **** beyond the Expiration Date or notice of termination
of this Statement of Work (“Transition Assistance Period”). Microsoft and
Rainmaker will cooperate in good faith with each other in connection with their
respective obligations under this section and each will perform its obligations
under the Transition AssistancePlan. During the Transition Assistance Period,
the applicable provisions of this Statement of Work will remain in effect and
will apply to all Transition Assistance Services and Services provided by
Rainmaker during such period. Rainmaker will perform the following Transition
Assistance Services (and such other obligations as may be contained in the
Transition Assistance Plan). In the event this SOW is terminated by Microsoft
for convenience, Microsoft will pay transition service fees equal to the actual
cost for any Rainmaker personnel involved in providing the Service or Transition
Services and based upon the current rates agreed to in this SOW. Nothing herein
requires Rainmaker to provide licenses or Rainmaker intellectual property to the
third party services provider and/or Microsoft vendors as part of the Transition
Assistance Services.

 

  3.5. Termination for Default

Either party may terminate this SOW if the other party has experienced a default
set forth below:

Rainmaker Default. For the purposes of this SOW, a default shall have occurred
with respect to Rainmaker, if:

 

  (a) Rainmaker fails to perform or comply with any material term or condition
of this SOW or governing VSA; or

 

  (b) Rainmaker **** not able to retain a line of credit with ****.

Microsoft Default. For the purposes of this SOW, a default shall have occurred
with respect to Microsoft if:

 

  •  

Microsoft shall fail to make a payment to Rainmaker under the SOW;

 

  •  

Microsoft fails to perform or comply with any material term or condition of this
SOW or governing VSA.

For the purposes of this SOW, a material default shall have occurred with
respect to either party if such party ceases to do business as a going concern
(a corporate consolidation, merger, reorganization or

 

          Page 20 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

acquisition through which a party may be succeeded in its business by another
entity shall not in and of itself be deemed to be ceasing to do business); or
becomes insolvent, makes a general assignment for the benefit of creditors,
files a voluntary petition of bankruptcy, suffers or permits the appointment of
a receiver for its business or assets, becomes subject to any proceeding under
U.S. bankruptcy law, or has wound up or liquidated its business voluntarily or
otherwise; or as otherwise defined in Section 11 – Term of Agreement in the
VSA).

Default Notice and Cure Period. Upon the occurrence of a default as defined
herein, the non-defaulting party shall issue a written Notice of Default to the
other party. Except as otherwise provided herein, the non-defaulting party may
terminate this SOW thirty (30) days after issuance of the Notice of Default,
unless the defaulting party has cured such default within the thirty (30) day
period or such longer period as may be required to cure such default, provided
that the defaulting party has, within said thirty (30) period, commenced and is
diligently pursuing an effective cure except that this longer period to cure
does not apply to Vendor’s obligation to maintain its line of credit.

 

  3.6. Termination for Failure to Achieve SLA’s

 

  (a) Termination for Cause. In the event that Performance under this SOW
results in Termination Triggers that are not resolved or cured in accordance
with the Avoiding Default procedure set forth above, Microsoft, at its sole
discretion, may terminate this SOW upon thirty (30) days prior written notice,
and will not be obligated to pay any fees for Services under this SOW or for
Transition Assistance Services, other than fees for Services delivered and
accepted prior to the notice and Deliverables received and accepted by Microsoft
whether billed or unbilled . Upon notification of termination, Rainmaker must
begin to provide Transition Assistance Services as provided for in this SOW
under the then current or otherwise agreed fee structure.

 

  (b) Termination Events. The occurrence of any of the following events
(“Termination Triggers”) shall constitute grounds for Termination for Cause:

Rainmaker achieves a Performance Standard of Critically Below Expectation for
any SLA in effect for **** and, within **** following the third occurrence, has
not achieved a minimum Performance Standard of Below Expectation for each of
those SLAs that were Critically Below Expectations in the prior periods.

 

  (c) Rainmaker achieves a Performance Standard of Critically Below Expectation
for any SLAs in effect for ****.

 

  i. Termination Event Exclusions

Termination Triggers, or portions thereof, may be modified, exempted or excluded
by any express provisions of this SOW. Under no condition shall Performance
during the Baseline Period constitutue grounds for termination under this
section 3.6

 

  ii. Notice and Waiver

In the event that a Termination Trigger exists, Microsoft must notify Rainmaker
in writing of its intent to terminate this Agreement within **** days of the
occurrence of such trigger. In the event that notice is not given, Microsoft’s
right to terminate is waived. Waiver of or failure to exercise a right for
termination for one occurrence does not prevent, exclude or limit Microsoft from
invoking this right for future occurrences.

 

  3.7. In the event that this SOW is terminated by Microsoft for convenience,
for Rainmaker’s Default or under section 3. 6, Microsoft will pay all Fees
earned prior to termination based upon a pro-rata calculation of the fixed
quarterly payments and variable quarterly payments, less any penalties
assessed. However, Microsoft will not owe Rainmaker any bonus, including the
Overachievement Bonus, for termination due to Rainmaker’s Default or under
Section 3.6

 

          Page 21 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

4. Pricing and Payment:

Pricing and payment for all Work provided hereunder shall be in accordance with
the following.

 

  4.1. Pricing

The vendor’s performance is measured **** in a pay-for-performance payment
model.

In addition to ****, the vendor has the opportunity to increase its **** payment
through a **** Bonus. The **** Bonus is not available during the base lining
period for the first **** months of the SOW.

There are two components to the compensation model: the fixed **** payment and
variable **** payment. The fixed and variable payments are combined to produce
the base ****payment to the vendor.

 

  a. Fixed **** payment: This amount is identified in advance and, with the
exception of agreed to increases or decreases in headcount, does not change. It
is designed to account for the vendor’s headcount, administrative,
infrastructure and basic operating costs. The fixed **** payment represents
****% of the total compensation in the first **** months of this SOW. Following
the baselining period (first **** months), the fixed **** payment represents
****% of the total compensation, excluding any **** bonus.

 

  b. Variable **** payment: This amount is determined by the vendor’s aggregate
performance in the KPIs and SLA’s referred to in section 2.8. The variable ****
payment represents the remaining ****% of the total compensation during the
first **** months of this SOW.

Following the baselining period (first **** months), the variable **** payment
represents the remaining ****% of the total compensation excluding the ****
bonus. The Vendor will receive 100% of its potential variable **** payment by
producing an aggregate KPI performance percentage of ****% or better. However,
should the Vendor’s aggregate KPI performance percentage fall beneath ****%,
Vendor will receive variable payment based on the following graduated scale:

 

  •  

Less than or equal ****% aggregate KPI performance variable payment is zero

 

  •  

****% aggregate KPI performance variable payment equals ****%

 

  •  

****% aggregate KPI performance variable payment equals ****%

 

  c. Customer Adds Overachievement Bonus:

 

  i. A bonus up to ****percent (****%) of the Vendor’s Base **** Payment will be
paid by Microsoft when the Vendor exceeds its **** goal for the **** and meets
the following condition: ****

 

  ii. The percentage of the **** bonus will be determined by a graduated scale
that aligns to the percentage in which the Vendor exceeded the **** goal.

 

  iii. Once the **** Bonus (if any) is combined with the base **** payment, the
resulting sum is the PFP **** Payment.

 

  iv. The ***** bonus will not apply in the first **** months of this SOW.

Graduated Scale:

 

  •  

****% of **** goal - ****% of **** Bonus

 

  •  

****% or more of **** goal - ****% of **** Bonus

 

  d. Penalties assessed for non-compliance of SLAs & KPI’s

Upon completion of the baseline period, the vendor will be subject to penalties
pursuant to Section 2.8.2(f) for not meeting the agreed to KPI’s and SLA’s. .

 

  e. Illustrative Tele’s PFP model ****

****

 

          Page 22 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  4.2. Payments

All payments will be made in accordance with Section 4 of the Agreement. The
anticipated payments based on ****% achievement of relevant ****, and ****
bonuses are reflected below.

****

 

  4.3. Invoicing

The Vendor shall follow the Microsoft fiscal calendar. During the initial six
month baseline the Vendor will invoice for the ****% fixed component monthly.
**** The ****% variable component should be invoiced ****

For the first month of the baseline period the vendor may invoice on
November 22, 2010 in lieu of invoicing at month end, November 30, 2010.
Microsoft will approve this invoice dated November 22, 2010 within 10 days of
receipt thereby invoking the terms outlined in the Agreement, resulting in
payment issuance on or about December 13th. All subsequent monthly invoices
should be submitted at the appropriate month end.

After the completion of the baseline period the Vendor should invoice the ****%
fixed cost monthly and the ****% variable as well as any **** bonus earned ****.
The Invoice schedule of submitting the invoice in week one remains constant.

The $**** upfront fee will be invoiced at the end of the first month of the
effective date of the SOW.

 

  4.4. Labor Rates

If there are any increases or decreases in the resource levels outlined in
section 2.7.2 the invoice will be adjust on a pro-rated basis using the rates
below:

****

 

5. Contacts and Escalation

 

  5.1. Contacts and Escalation Procedure

The following representative from Microsoft, or their successor or designee,
will be considered the Microsoft Vendor Account Manager or VAM and will have
authority to represent Microsoft with respect to this SOW: ****

The following representative from Vendor, or their successor or designee, will
be considered the Vendor Account Manager and will have authority to represent
Vendor with respect to this SOW: ****

If the above Microsoft and Vendor representatives are unable to come to
agreement on decisions that affect this SOW, the issue will be escalated
respectively by the parties to management as follows:

 

6. Change Management

Changes to this SOW will be in accordance with the process described in
Section 4(f) of the Agreement. Approved Changes will be memorialized in writing
using the Change Control Form attached hereto as Exhibit B and, upon signature
by both parties, will become an attachment to this SOW.

 

          Page 23 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

7. Additional Terms

 

  7.1. All terms contained in the Addendum for the Provision of Contact Center
Services, attached to the Agreement, are deemd to apply to the On-Line Trial
Success Management Work performed under this SOW.

 

  7.2. Accessibility of Vendor data and systems. Vendor will keep all Accessible
Systems accessible to Microsoft and any third parties identified in the
applicable SOW. They will be accessible during the time specified in the
applicable SOW. This does not apply to maintenance periods scheduled at agreed
upon times. The parties will attempt to identify any Accessible Systems in each
applicable SOW. For purposes of this section, “Accessible Systems” mean
communications and computing systems that:

 

  a) Vendor must make accessible to Microsoft under the terms of a SOW; or

 

  b) Microsoft needs to access to have real-time visibility into the
performance, tracking and customer data related to the Work under this SOW.

 

  7.3. Vendor’s duty with regard to conflicts or potential conflicts of
interest. Vendor will use reasonable procedures to promptly identify potential
conflicts of interest related to the Work performed under this SOW. Vendor will
also use commercially reasonable efforts to require its Affiliates, employees
and subcontractors to avoid potential conflicts of interests. Conflicts of
interest include, but are not limited to, transactions involving the Work where
Vendor or its Affiliates (or, a subcontractor or its Affiliates) have any direct
financial interest.

 

  7.4. Compliance with Security, Technical and Financial Requirements.

 

  a) Microsoft may review and inspect Vendor’s compliance with its obligations
relating to physical and IT security controls, asset management policies,
confidentiality (including safeguarding of PH), and other security, and
technical policies and requirements provided for in this Agreement, SOW or
identified below as well as Vendor’s financial solvency. Microsoft may consult
with Vendor’s personnel as is reasonable for verification of the above. Any such
review and inspection shall be paid for by Microsoft. Microsoft will provide
notice to Vendor of any non-compliance.

 

  b) Vendor agrees to promptly correct any non-compliance detected within thirty
(30) days from the date of the report unless a different period is agreed on by
the parties for Vendor to come into compliance.

IN WITNESS WHEREOF, the parties have executed this SOW by their duly authorized
representative as of the Effective Date set forth above.

 

 

  

 

[Enter name of Microsoft representative]    Date

 

  

 

[Enter name of Vendor representative]    Date

 

          Page 24 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Exhibit A - Definitions

 

Term

  

Definition

           

 

          Page 25 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Exhibit B – Change Control Form

Date Requested:                                        
Change Number                              
Title of Request:                                                 
Requested By:                                                          

This Change to the [SOW Title] SOW dated [SOW Effective Date] between Microsoft
Corporation (“Microsoft”) and [Company Name] (“Vendor”) is entered into between
the parties and is effective on [Change Effective Date]. This Change Order is
subject to all terms and conditions in the Agreement and SOW. The parties agree
as follows:

 

Change Requested in: (Check all that apply)

  

 

Affected Section #s of Statement of Work, or name of other document:

¨Specifications    ¨ Deliverables                     ¨Schedules    ¨ Services
                 

¨ Other                                                  

                   

 

Description of Change:

 

 

Reason for Change:

 

Impact of Request on SOW:

 

Section

#

   Current language:    Proposed language:                                    
                                

 

Category of Change (complete all that apply):

         Current   

    Proposed:

 

Cost

         

 

Schedule

         

 

Resources        

         

 

 Effective Date

 

This Change Control will be effective on the              day of
                    , 200    .

 

 

Vendor Approval

 

Print Name/Title                                       
             Signature                          
                  Date                    

 

 

Microsoft Approval

 

Print Name/Title                                       
             Signature                          
                  Date                    

 

 

 

          Page 26 of 26

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.